Exhibit 10.19

 

STATE OF SOUTH CAROLINA    )            TRIDENT RESEARCH CENTER    )   
        LEASE AGREEMENT COUNTY OF CHARLESTON    )   

THIS LEASE AGREEMENT, is made and entered into on this First day of March, 2006,
by and between the SOUTH CAROLINA RESEARCH AUTHORITY, a South Carolina public
non-profit corporation, (hereinafter referred to as the “Landlord”) and SAFLINK
(hereinafter referred to as the “Tenant”).

WITNESSETH

1. Premises: The Landlord hereby leases to the Tenant, and the Tenant hereby
leases from the Landlord, the premises of approximately 4,484 rentable square
feet (hereinafter referred to as the “Premises”) in Building C at the Trident
Research Center, 5300 International Blvd., Charleston, SC 29418 (the “Building”)
and being more particularly described in and shown on the floor plan attached
hereto as Exhibit “A” and made a part hereof.

TO HAVE AND TO HOLD THE PREMISES upon the terms and conditions hereinafter set
forth.

1. Term: The term of this Lease shall be for a period of one (1) year,
commencing on February 26, 2006 (the “Commencement Date”), and ending at
midnight on February 25, 2007, unless sooner terminated in accordance with the
terms hereinafter provided.

2. Possession: If the Tenant accepts possession of the Premises before the
Commencement Date specified hereinabove, the term and rental shall commence on
such earlier date. If for any reason Landlord does not substantially complete
construction of the Premises prior to the Commencement Date, such failure will
not affect the validity of this lease, but in such case Tenant shall not be
obligated to pay rent until such construction is substantially completed and
possession of the Premises is delivered to Tenant. Landlord shall have no
liability to Tenant for failure to substantially complete construction prior to
any date or dates. Tenant’s occupancy of the Premises shall constitute
acceptance of the work performed and completed by Landlord, unless otherwise
agreed in writing by the parties.

3. Rent: The Tenant shall pay to the Landlord an total rental for the initial
lease term of $98,648.00 (hereinafter referred to as the “Base Rent”), payable
in advance, on the first day of each and every calendar month during the term
thereof. The first installment shall be in the amount of $9,189.13, for the
period of February 26, 2006 through March 31, 2006. The remaining monthly
installments shall be in the amount of $8,132.62. All rent payments shall be
made to Landlord at its principal office at 1330 Lady Street, Suite 503,
Columbia, South Carolina 29201, or at such other place as the Landlord may
designate in writing to Tenant. If rental commences on a date other than the
first day of the month, rent for the first month shall be prorated and paid on
or before date of possession. All rentals due hereunder which are not received
by the Landlord by the tenth (10th) day of each month shall be subject to a
delinquency charge of one and one-half

 

1



--------------------------------------------------------------------------------

(1.5%) percent per month on the unpaid balance, computed from the first day of
every month for which rental is due. Said delinquency charge shall be subject to
the default provisions herein.

4. Base Rent Adjustment: On the first anniversary of the Commencement Date of
this lease, and annually thereafter, the Base Rent payable by Tenant shall be
increased in proportion to the percent change in the Consumer Price Index
figure, as hereinafter defined, between the most recent Consumer Price Index
figure published prior to the Commencement Date, and the most recent Consumer
Price Index figure published prior to the particular anniversary date; provided,
however, that in no event shall the rent for any month after such anniversary be
less than the rent for the month immediately preceding such anniversary. As used
herein, the term “Consumer Price Index” shall mean Consumer Price Index for All
Urban Consumers (CPI-U) for the U.S. City Average of All Items, l982-l984=l00,
or the successor of that Index, as published by the Bureau of Labor Statistics,
U.S. Department of Labor. Should Landlord lack sufficient data to make the
proper determination on the date of any adjustment, Tenant shall continue to pay
the monthly rent payable immediately prior to the adjustment date. As soon as
Landlord obtains the necessary data, Landlord shall determine the rent payable
from and after such adjustment date and shall notify Tenant of the adjustment in
writing via ordinary mail. Should the monthly rent for the period following the
adjustment date exceed the amount previously paid by Tenant for that period,
Tenant shall forthwith pay the difference to Landlord. Should the Consumer Price
Index as above described cease to be published, a reasonably comparable
successor index shall be selected by Landlord.

5. Use: The Tenant shall use and occupy the Premises solely for business office
purposes and shall comply with all laws, ordinances, orders, or regulations of
any lawful authority having jurisdiction over the Premises and the use thereof.

6. Assignment and Subletting: The Tenant shall not, without the prior written
consent of the Landlord, such consent not to be unreasonably withheld, assign
this Lease or any interest therein, or sublet the Premises or any part thereof,
or permit the use of the Premises by any party other than the Tenant. Consent to
one assignment or sublease shall not constitute a waiver of this provision with
respect to subsequent transactions. Each subtenant or assignee shall be liable
to Landlord for all obligations of the Tenant hereunder, but the Tenant shall
not be thereby relieved of such obligations.

7. Improvements: The Demised Premises are being provided “as is”. All other
improvements, alterations and additions to the Premises desired by Tenant shall
be made only at Tenant’s expense, in good and workmanlike manner and in
accordance with plans and specifications which have been previously approved in
writing by the Landlord. If the improvements, alterations, or additions are to
be made by a contractor other than Landlord’s, Landlord reserves the right to
approve such contractor, which approval shall not be unreasonably withheld, and
to require adequate lien waivers, bonds, permits, licenses and insurance. All
improvements and additions made by the Tenant and permanently attached to the
Premises, including without limitation all partitions, carpets, lighting
fixtures, doors, hardware, shelves, cabinets and ceilings, shall remain in the
Premises and shall remain with the Buildings at the expiration or earlier
termination of this Lease .

8. Utilities and Services: Landlord shall, during the term hereof, furnish
Tenant, without charge: (a) reasonable quantities of water to lavatories,
toilets and water fountains in or appurtenant to the Premises; (b) electric
power for lighting and small business machines purposes only, such as electric

 

2



--------------------------------------------------------------------------------

typewriters and calculators including personal computers and calculators;
(c) heat and air conditioning reasonably sufficient to heat or cool the Premises
from 8:00 a.m. to 6:00 p.m. on Mondays through Fridays except for legal
holidays, and from 8:00 a.m. to 1:00 p.m. on Saturdays, and in conformity with
all applicable federal and state regulations; (d) janitorial services, on Monday
through Friday, for general care and cleaning of the Premises; and (e) adequate
parking space to be provided at no additional cost to Tenant. Landlord shall not
be liable for loss or damage arising from failure to provide the foregoing
utilities or services as a result of strike, casualty, repairs, or other causes
beyond Landlord’s reasonable control. Tenant shall furnish, at its own expense
and without damage or threat of damage to the Building or any part of the
Building, any other utilities or services required for its use of the Premises,
including, but not limited to, telephone service and electric power and
connections for electronic data processing equipment and other large business
equipment.

9. Maintenance: The Landlord shall, at its own expense, after notice from the
Tenant of the need thereof, make any repairs to the Buildings’ structure and
concealed systems (plumbing, electrical, heating and air conditioning) within or
serving the Premises as may be necessary for safety and occupancy, except that
Landlord shall not be required to make, and Tenant shall make, any such repairs
made necessary by the act or neglect of Tenant, its agents, employees or
visitors. Landlord shall not be liable for loss or damage resulting from any
defective condition in or about the Premises unless such loss or damage results
from Landlord’s negligent or willful failure to remedy such condition within a
reasonable time after Landlord receives notice of or becomes aware of such
condition. Except as expressly provided above, Tenant shall, at its own expense,
keep and maintain the Premises in good order and repair during the term of this
Lease, and shall surrender same to Landlord at the expiration or earlier
termination of this Lease in as good condition as they were when received (or
subsequently improved or altered), normal wear and tear excepted. Landlord shall
have the right to make alterations on or additions and repairs to the Premises,
to build additional stories on the Premises, and to build adjacent to or
adjoining the Premises; and shall have an easement for construction through the
Premises for such alterations, modifications, additions or repairs, provided
that said easement shall not unreasonably interfere with Tenant’s right of quiet
enjoyment of the Premises.

10. Property of Tenant: Tenant may, and at the expiration or earlier termination
hereof, shall, remove all furniture, equipment, and other personal property
which Tenant shall have purchased and placed in the Premises; provided that
Tenant shall repair any damage to the Premises caused by such removal. All such
property shall, during the term thereof, be at the risk of Tenant only, and
Landlord shall not be liable for any loss thereof or damage thereto resulting
from any cause whatsoever; and each policy of insurance covering such property
shall contain a standard waiver of subrogation endorsement. Any such property
not removed at the expiration or earlier termination of this Lease shall be
deemed abandoned and may be disposed of by the Landlord in any manner
whatsoever.

11. Increase In Cost of Services: For purposes of this and other covenants
requiring similar proration, it is agreed that the Premises contains 4,484
rentable square feet and total rentable area belonging to Landlord is 178,082
rentable square feet. Tenant’s prorata share is 2.52 %. As used herein, Base
Year shall be defined as July 1, 2005 and June 30, 2006 and Comparison Year
shall be defined as each year of the lease term after the Base Year. Direct
Expenses are defined as those expenses reasonably incurred by Landlord with
respect to the maintenance and operation (excluding capital expenses) of the
Building, including water and sewer, heating, lighting, power, fuel, labor,
supplies, janitor service, insurance and all other items properly

 

3



--------------------------------------------------------------------------------

constituting direct operating costs according to standard accounting practices
published by the American Institute of Certified Public Accountants.

If the Direct Expenses for any Comparison Year are in excess of the Direct
Expenses for the for the Base Year, Tenant shall pay Tenant’s prorata share of
such excess as additional rent to Landlord. As soon as possible after the end of
the Base Year, Landlord shall provide Tenant with a written statement via
ordinary mail of the estimated Direct Expenses for the Comparison Year.
Beginning in the thirteenth (13th) month of the lease term after the
commencement of the Base Year, Tenant shall pay as additional monthly rent an
amount equal to one-twelfth (1/12) of Tenant’s prorata share of the estimated
increase in Direct Expenses for the Comparison Year. As soon as possible after
the end of the Comparison Year, Landlord shall provide Tenant by ordinary mail
with a written statement of actual Direct Expenses. Any overpayments shall be
credited against subsequent rent payments and any underpayments shall be paid by
Tenant in a lump sum within thirty (30) days of receipt of said statement. The
schedule set forth herein shall be maintained throughout the term of the lease.
Tenant maintains the right to audit Landlord’s records in order to verify the
accuracy of Direct Expenses. Unless Tenant shall take exception to any items of
such Direct Expenses within thirty (30) days after delivery of the foregoing
statement by providing written notice to Landlord, such statement shall be
considered as final and accepted by Tenant.

12. Taxes: Tenant shall pay prior to delinquency, all taxes and assessments of
every kind or nature imposed or assessed upon or with respect to furnishings,
fixtures, equipment, and other property of Tenant placed in the Premises.
Landlord does not currently pay real estate taxes. In the event Landlord becomes
so obligated in the future, Tenant shall pay as additional rent Tenant’s prorata
share of any and all increases in the taxes and other assessments assessed or
levied against the property of which the premises is a part, over and above
amounts assessed for the initial full year taxed as well as any special
assessments imposed upon the premises for any purpose whatsoever during the
term, whether the increase in taxation results from the imposition of taxes, a
higher tax rate or an increase in the assessed valuation of the demised premises
or of both. Such payment shall be made by Tenant to Landlord not later than
thirty (30) days following date on which Landlord provides Tenant with written
evidence of such tax liability by ordinary mail. If the final year of the lease
fails to coincide with the tax year, then the amount due shall be prorated for
the number of months of the Lease term during the year. This obligation shall
survive the termination or expiration of this Lease, and if this Lease shall
expire prior to the receipt of the current year’s tax or assessment notice,
Landlord shall require Tenant to deposit an amount with the Landlord based upon
the prior year’s tax or assessment increase. This amount shall be due upon
delivery of written notice via ordinary mail from Landlord at any time prior to
the expiration or termination of this Lease. An appropriate adjustment will be
made upon the receipt of the current year’s tax or assessment notice. In the
event that the documentary stamp tax, or tax levied on the rental, leasing or
letting of the premises whether local, state, or federal, is required to be
paid, due to the execution hereof, the cost thereof shall be borne by the
Tenant.

13. Insurance: Landlord shall, during the entire term hereof, maintain in force
casualty insurance on its interest in the Buildings in such amounts and against
such hazards and contingencies as Landlord shall deem desirable for its own
protection; provided, however, Landlord shall not be obligated to insure any
furniture, equipment, or other property placed in the Premises by or at the
expense of Tenant. Tenant shall not permit any use of the Premises that would
invalidate or conflict with the terms of any hazard

 

4



--------------------------------------------------------------------------------

insurance policy covering risks insured by Landlord, and Tenant shall pay the
cost of any premium amounts above standard rates for such insurance occasioned
by the nature of Tenant’s use of the Premises. Tenant shall obtain and maintain
a comprehensive policy of liability insurance with respect to the Premises
naming Landlord and any designee of Landlord as additional insureds and
protecting Landlord, Tenant and any designee of Landlord against any liability
for bodily injury or property damage which arises from any occurrence on or
about the Premises or any appurtenance thereof, as a result of any act or
omission of Tenant or Tenant’s employees, agents or invitees. Such policy shall
be written by a company satisfactory to Landlord. The coverage limits shall be
at least One Million Dollars ($1,000,000) with respect to combined single limit
of bodily injury and property damage per occurrence. The Tenant will not cancel
or change the insurance without first giving Landlord thirty (30) days prior
written notice. Tenant shall provide Certification of Insurance to Landlord
simultaneously with the execution of this Lease.

14. Damage or Destruction by Casualty: If the Premises are wholly or partially
destroyed by fire or other casualty, rental shall abate from the date of damage
or destruction in proportion to Tenant’s loss of use thereof, including 100%
rent abatement if Tenant is not reasonably able to carry on its customary
business, and Landlord shall, at its own expense, promptly restore the Premises
to substantially the same condition as existed before damage or destruction,
whereupon full rental shall resume, unless said damage was caused by Tenant’s
negligence or intentional act, in which case any repair shall be at Tenant’s
expense; provided, however, Landlord may by written notice to Tenant within
ninety (90) days after the date of such damage or destruction elect, at its
option, not to restore or repair the Premises and Landlord or Tenant may
thereafter, at its option, cancel this Lease.

15. Eminent Domain: If the whole of the Premises, or such portion thereof as
will make the Premises unsuitable for the use contemplated hereby, be taken
under the power of eminent domain (including any conveyance in lieu thereof),
then the term hereof shall cease as of the date possession thereof is taken by
the condemnor, and rental shall be accounted for as between Landlord and Tenant
as of that date. If any lesser portion of the Premises is thus taken, rental
shall abate in proportion to the loss of use occasioned thereby. Tenant shall
not have any right or claim to any part of any award made to or received by
Landlord for such taking or right or claim against Landlord for the value of the
unexpired term of this Lease making a claim against the condemnor (but not
against Landlord) for any moving expenses, loss or profits, or taking of its
personal property (other than its leasehold interest) to which Tenant may be
entitled.

16. Indemnity: Tenant shall defend, indemnify and hold harmless the Landlord
from and against any claims, damages, or expenses, whether due to damage to the
Premises, claims for injuries to person or property, or administrative or
criminal action by a governmental authority, where such claims arise out of or
from use or occupancy of the Premises by Tenant, its agents, employees or
invitees, except where such damage, claims or penalties are caused by the
negligence of Landlord, its employees or agents.

17. Landlord’s Entry: Landlord may enter the Premises at reasonable times and in
a reasonable manner to inspect or exhibit same, to comply with Landlord’s
obligations or exercise Landlord’s rights under this Lease Agreement, or to make
repairs or renovations required in connection with adjoining spaces, provided
that said entry shall not unreasonably interfere with Tenant’s right of quiet
enjoyment of the Premises.

 

5



--------------------------------------------------------------------------------

18. Rules and Regulations: Tenant, for itself, its agents and employees, agrees
to comply with the Rules and Regulations for the Buildings attached hereto as
Exhibit “B” and made a part hereof, and all such rules and regulations which
Landlord may hereinafter from time to time promulgate for the care and
protection of the Buildings and the safety, comfort and welfare of its
occupants. If any of such Rules and Regulations conflict with any of the
provisions of this Lease Agreement, the Lease Agreement shall control. Landlord
shall not be liable for the failure of any other person to comply with such
Rules and Regulations.

19. Default and Remedies: If Tenant shall fail to pay either Base Rent or
additional rent when due, or any other sums of money becoming due hereunder, or
if Tenant shall default in the performance of any other of the terms,
conditions, or covenants contained in this Lease Agreement to be observed or
performed by it and does not remedy such default within thirty (30) days after
written notice thereof or does not, within such thirty (30) days, commence such
act or acts as shall be necessary to remedy a default, which is not curable
within said thirty (30) days for reasons beyond the control of Tenant, and shall
not complete such act or acts within sixty (60) days after written notice, or if
Tenant shall become bankrupt or insolvent, or file any debtor proceedings, or
file in any court pursuant to any statute, either of the United States or of any
state a petition in bankruptcy or insolvency or for reorganization, or file or
have filed against it a petition for the appointment of a receiver or trustee
for all or substantially all of the assets of Tenant, or if Tenant makes an
assignment, or if Tenant shall abandon the Premises or suffer the Lease to be
taken under any writ of execution and such writ is not vacated or set aside
within fifteen (15) days, then in any such event the Landlord shall have the
immediate right of reentry without resort to legal process and the right to
terminate and cancel this Lease. If Landlord should elect to reenter as herein
provided, or should it take possession pursuant to legal proceedings, it may
either terminate this Lease or it may from time to time without terminating this
Lease, relet the Premises for such term and at such rentals and upon such other
terms and conditions as the Landlord may deem advisable. If such reletting shall
yield rentals insufficient for any month to pay the rental due by Tenant
hereunder for that month, Tenant shall be liable to Landlord for the deficiency
and same shall be paid monthly. No such reentry or taking possession of the
Premises by Landlord shall be construed as an election to terminate this Lease
unless written notice of such intention be given by the Landlord to the Tenant
at the time of such reentry; but, notwithstanding any such reentry and reletting
without termination, Landlord may at any time thereafter elect to terminate this
Lease for such previous breach. If as a result of a default hereunder, either
Landlord or Tenant shall institute legal proceedings for the enforcement of the
other party’s obligations, the non-prevailing party shall pay all costs incurred
by the prevailing party, including reasonable attorney’s fees.

20. Remedies Cumulative-Non-Waiver: No remedy herein or otherwise conferred upon
or reserved to Landlord or Tenant shall be considered exclusive of any other
remedy, but the same shall be distinct, separate and cumulative and shall be in
addition to every other remedy given hereunder, or now or hereafter existing at
law or in equity; and every power and remedy given by this Lease Agreement may
be exercised from time to time as often as occasion may arise or as may be
deemed expedient. No delay or omission of Landlord to exercise any right or
power arising from any default on the part of Tenant shall impair any such right
or power, or shall be construed to be a waiver of any such default, or any
acquiescence therein. The acceptance of rent by Landlord with knowledge of a
default by Tenant hereunder shall not constitute a waiver of such default.

 

6



--------------------------------------------------------------------------------

21. Quiet Enjoyment: If Tenant shall pay the rent and perform and observe all of
the other covenants and conditions to be performed and observed by it hereunder,
Tenant shall at all times during the term hereof have the peaceable and quiet
enjoyment of the Premises without interference from Landlord or any person
lawfully claiming through Landlord, subject, however, to the terms of this Lease
Agreement and any mortgages or deeds of trust provided for in paragraph 23
hereof.

22. Estoppel Certificate: Within ten (10) days after written request thereof by
the Landlord or any mortgagee or trustee under a mortgage or deed of trust
covering the Premises, Tenant shall deliver in recordable form a statement to
any mortgagee, trustee or other transferee, or to Landlord, certifying any facts
that are then true with respect to this Lease Agreement, including without
limitation (if such be the case) that this Lease Agreement is in full force and
effect, that Tenant is in possession, that Tenant has commenced the payment of
rent, and that Tenant claims no defense or set-off to the due and full
performance of its obligations under this Lease Agreement.

23. Subordination and Attornment: Tenant agrees that this Lease shall be subject
and subordinate to any mortgages, deeds of trust or any ground lease now or
hereafter placed upon the Premises and to all modifications thereto, and to all
present and future advances made with respect to any such mortgage or deed of
trust. Tenant agrees to attorn to the mortgagee, trustee, or beneficiary under
any such mortgage or deed of trust, and to the purchaser at a sale pursuant to
the foreclosing thereof, and to the lessor in the event of a termination of any
such ground lease.

24. Notices: Unless otherwise specified, all notices provided for in this Lease
Agreement shall be in writing and shall be deemed to be given when sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed as follows:

 

If to Landlord:    South Carolina Research Authority    ATTN: Julia Martin   
1330 Lady Street    Suite 503    Columbia, South Carolina 29201 If to Tenant:   
SAFLINK Corporation    ATTN: Matthew Andersen    Senior Director of Information
Technology    13 Firstfield Road, Suite 100    Gaithersburg, MD 20878

Notices shall also be sent to the holder or holders of any mortgage or deed of
trust covering the Premises at such address as such holder or holders may have
given by notice as herein provided. Either party hereto, or any such holder, may
from time to time, by notice herein provided, designate a different address to
which notices to it shall be sent.

25. Governing Law: This Lease Agreement shall be construed and enforced in
accordance with the laws of the State of South Carolina.

26. Successors: This Lease Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns, except as otherwise provided for in this Lease Agreement.

27. Nature and Extent of Agreement: This Lease Agreement, including the exhibits
attached hereto, contains the complete agreement between the parties regarding
the terms and conditions of the lease of the Premises, and there are no oral or
written conditions, terms, warranties, understandings or other

 

7



--------------------------------------------------------------------------------

agreements pertaining thereto which have not been incorporated herein. This
Lease Agreement may be modified only by written instrument duly executed by both
parties or their respective successors in interest.

28. Security Deposit: Security deposit shall be equal to one month’s rent.

29. Holding Over: This Lease expires at the end of the term defined herein, but
it is expressly understood that if Tenant holds over removal of its property,
and Landlord accepts rent for said month, such acceptance shall operate as a
renewal of the tenancy for another month and for each additional month for which
Landlord accepts rent. Should Landlord require possession of the Premises,
Landlord shall give Tenant thirty (30) days to vacate the said Premises during
such holdover period. The monthly rental during the holdover period shall be at
ten (10%) percent increase above the monthly rental paid for the last month of
the term as set forth herein.

30. Attorney’s Fees: If Tenant defaults in the performance of any of the
covenants of this Lease and by reason thereof Landlord employs the services of
an attorney to enforce performance by Tenant, to evict Tenant, to collect monies
due by Tenant, or to perform any service based upon said default, and if
Landlord is the prevailing party, then that Tenant shall pay a reasonable
attorney’s fee and all reasonable expenses and costs incurred by Landlord
pertaining thereto.

31. Non-Waiver: The failure of Landlord or Tenant to insist upon strict
performance of any of the terms, conditions and covenants herein shall not be
deemed to be a waiver of any rights or remedies that Landlord and Tenant may
have, and shall not be deemed a waiver of any subsequent breach or default in
the terms, conditions and covenants herein contained except as may be expressly
waived in writing.

32. Non-Easement: It is understood and agreed that this Lease does not grant any
rights to light and air over property adjoining the land on which the leased
premises are situated.

33. General:

A. Time of the Essence. It is understood and agreed between the parties hereto
that time is of the essence in all of the terms and provisions of this Lease.

B. Captions and Titles. The captions and titles appearing within this Lease are
for reference only and shall not be considered a part of this Lease or in any
way to modify, amend or affect the provisions thereof.

C. Grammatical Changes. The proper grammatical changes shall be understood and
apply where necessary to designate the plural rather than the singular and the
masculine or feminine gender.

D. Recording The Lease. This Lease shall not be recorded, but a short form
referring to this Lease, describing the premises and setting forth the term
thereof may be recorded by either party. The cost of recording the Lease shall
be paid by the recording party.

E. No Partnership. Landlord does not, in any way or for any purpose, become a
partner of Tenant in the conduct of its business, or otherwise, or a joint
venturer or a member of a joint enterprise with Tenant.

F. Binding Agreement. The conditions, covenants and agreements contained in this
Lease shall be binding upon and inure to the benefit of the parties hereto and
their respective successors, heirs, executors, administrators and assigns. No
rights, however, shall inure to the benefit of any assignee of Tenant unless the
assignment to such assignee has been made in accordance with the provisions set
out in this Lease.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their respective Hands
and Seals on the day and year first written above.

 

WITNESSES:

  

TENANT:

     

BY:

           

ITS:

     

WITNESSES:

  

LANDLORD:

  

SOUTH CAROLINA RESEARCH AUTHORITY

     

BY:

           

ITS:

     

 

9



--------------------------------------------------------------------------------

LOGO [g3715737157_img03.jpg]

 

10



--------------------------------------------------------------------------------

EXHIBIT “B”

RULES AND REGULATIONS

1. The sidewalks, entry passages, corridors, halls, elevators and stairways
shall not be obstructed by tenants, or used by tenants for any purpose other
than ingress or egress.

2. The water closets and other apparatus shall be used only for the purposes for
which they were constructed, and no sweepings, rubbish, or other obstructing
substances shall be thrown therein. The cost to repair any damage resulting to
them, or to associated systems, from misuse, shall be borne by tenants who, or
their agents or employees, shall cause such damage.

3. No advertisement or other notice shall be inscribed, painted or affixed on
any part of the outside or inside of the Building, except upon the doors, and of
such order, size and style, and at such places as shall be designated by
Landlord.

4. No tenant shall do or permit to be done in its Premises, or bring or keep
anything therein, which shall in any way increase the rate of fire insurance on
the Building, or obstruct or interfere with the rights of other tenants or in
any way injure or annoy them, or conflict with the laws relating to fires, or
with the regulations of the Fire Department, or conflict with any of the rules
and ordinances of the Board of Health. Tenants, their agents and employees,
shall maintain order in the Building and shall not interfere in any way with
other tenants or those having business with them. Nothing shall be thrown by
tenants, their agents or employees, out of the windows or doors, or down the
passages of the Building. No rooms shall be occupied or used as sleeping or
lodging apartments at any time. No part of the Building shall be used or any way
appropriated for gambling, immoral, or other unlawful purposes.

5. Tenants shall not employ persons other than the janitors of Landlord (who
will be provided with pass-keys into the offices) for the purpose of cleaning or
taking charge of the Premises.

6. No animals, birds, bicycles or other vehicles, shall be allowed in the
Building, other than wheelchairs.

7. No painting shall be done, nor shall any alterations be made to any part of
the Building by putting up or changing any partition, doors, or windows, no
shall there be any nailing, boring or screwing in to the woodwork or wallboard,
nor shall any connection be made to the electric wires or gas or electric
fixtures, without the consent in writing on each occasion of the Landlord or its
agent. Tenant shall not injure, overload or deface the Building, the woodwork or
the walls of the Premises, nor carry on upon the Premises any noxious, noisy, or
offensive business.

8. Not more than two (2) keys for each office will be furnished without charge.
No additional locks or latches shall be put upon any door opening directly into
any hallway without the written consent of the Landlord. Tenants, at termination
of their lease of the Premises, shall return to Landlord all keys to doors in
the Building.

9. Landlord will post on the directory of the Building one name to be designated
by the Tenant at no charge. All additional names which Tenant shall desire to be
put upon said directory must be first consented to by Landlord, and if so
approved, a charge will be made for such additional listing as prescribed by
Landlord to be paid to Landlord by Tenant.

10. Landlord in all cases retains the power to prescribe the weight and position
of iron safes or other heavy articles.

11. The use of burning fluids, camphene, alcohol, benzine, kerosene or any other
type fluids, except electricity for lighting, is prohibited. No offensive gases
or liquids will be permitted.

 

11



--------------------------------------------------------------------------------

12. All blinds or covering of any kind over the windows shall be of such shape,
color and material as may be prescribed by Landlord. No awnings shall be placed
on the Building.

13. No wiring, boring, or cutting shall be done in the Building except with the
written consent of Landlord, and under the supervision of Landlord’s agent or
representative.

14. Tenant shall not install or operate food or drink vending machines in the
Premises without prior written consent of the Landlord.

15. Landlord reserves the right to set the normal business hours during which
the Building will be open to the public and normal services provided as follows,
notwithstanding any specific conflict with this Lease Agreement:

 

Building Hours:

  

Monday through Friday

  

(except legal holidays)

  

7:00 AM to 6:00 PM

Saturday

  

8:00 AM to 1:00 PM

16. Landlord reserves the right at all times to exclude loiterers, vendors,
solicitors, and peddlers from the Building and to require registration or
satisfactory identification or credentials from all persons seeking access to
any part of the Building outside of the execution of such control, but shall not
be liable for the granting or refusal of such access.

17. The Palmetto Room is available for use during normal business hours for
conferences, meetings and announcements to any Tenant that leases more than
5,000 rentable square feet. The Room must be reserved through the SCRA
receptionist. SCRA cannot guaranty the availability of the Palmetto Room to any
Tenant who fails to reserve the room more than sixty (60) days in advance. If
Tenant does not schedule the Room at least sixty (60) days in advance, SCRA
reserves the right to preempt Tenant’s use of the use of the Room, but in no
event shall SCRA notify Tenant of SCRA’s decision to prohibit Tenant’s use the
Room less than five (5) business days prior to Tenant’s scheduled event. SCRA
charges a fee for services incurred in setting up the Room to Tenant’s
specification.

18. Smoking Policy - The premises shall be smoke free. Smoking is only permitted
in designated areas.

 

12